                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR277
                                            )
      vs.                                   )
                                            )
DARREN M. DOMINIACK                         )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the parties’ Joint Motion to Continue [17]. The
parties seek additional time to finalize the plea agreement in this matter. Accordingly,

       IT IS ORDERED that the parties’ Joint Motion to Continue [17] is granted, as
follows:

      1. The jury trial, now set for December 10, 2019, is continued to January 28,
         2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and January 28, 2020, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: December 9, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
